UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6210



DANIEL L. STALEY,

                                              Plaintiff - Appellant,

          versus


DOE RIDER, Mental Health Counselor at Kirkland
Correctional    Institution     R&E    Center;
UNIDENTIFIED INDIVIDUALS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3489-23BG-9)


Submitted:   June 16, 2004              Decided:     November 15, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel L. Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Daniel L. Staley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply

with an order of the magistrate judge.              Staley contends in his

informal brief that he did not receive that order, and that an

examination of the prison mail logs will support his contention.

We decline to remand the case for a determination of whether Staley

did or did not receive the order in question.              We conclude that,

even if Staley did not receive the order, his complaint is subject

to summary dismissal as it fails to state a claim on which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B) (2000). Accordingly, we

affirm the order of the district court dismissing the complaint

without prejudice.*        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




     *
      Though a dismissal without prejudice is ordinarily not a
final, appealable order, see Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), the
applicable three-year statute of limitations period appears to have
passed in this case. See S.C. Code Ann. § 15-3-530(5) (Law. Co-op.
Cum. Supp. 2003). Thus, the order is effectively a final order.

                                      - 2 -